 

EXHIBIT 10.4
 
Guaranty & NSR


Standard Gold Inc (SDGR), hereby unconditionally agrees with Stephen D. King
(Payee) as follows:


Stephen D. King (Payee) has personally guaranteed by pledge of 100,000 shares of
stock owned by him in LKA International Inc (LKAI on OTCBB) the loans by Irwin
Gross and S.E. Flechner of aggregate $75,000 to assist SDGR in funding timely
payment required for effectiveness of SDGR’s Option Agreement with US American
Exploration Inc for the Rex gold mine project, including 102 unpatented lode
mining claims (known as IER 1 through 102) covering about 2040 contiguous acres
of BLM land in La Paz County, Arizona (Rex Project). As consideration for such
timely financial accommodation to SDGR, SDGR has agreed to and does hereby grant
Payee a 1.0% (one percent) Net Smelter Return Royalty (NSR) payable quarterly
from SDGR’s share of production from the Rex Project.


“Net Smelter Return” means the value for marketable minerals produced from the
Rex Project and received by or on behalf of the holder of SDGR’s interest in the
Rex Project from a purchaser thereof less the following deductions: (a) all
charges made by a smelter, mill or other purchaser including, without limiting
the generality of the foregoing, treatment, sampling and other charges,
penalties and all other deductions; (b) all costs of transportation and
insurance of material from Rex Project to the purchaser or otherwise, as
directed; (c) all excise severance, sales and/or production taxes applicable for
royalty payment; and (d) any other customary out-of-pocket costs of forward
sales of Rex Project mineral production. Unless and until SDGR sells the
majority of its interest in the Rex Project, the Payee’s NSR shall not be deemed
to exceed 1.0% of the actual cash flow earned by SDGR from the Rex Project. Upon
written request from Payee, SDGR will promptly execute and record in Arizona a
customary Net Smelter Royalty Agreement that publicly records and memorializes
Payee’s real property interest as a lien on the Rex Project property.


In witness whereof, this document is duly authorized and executed effective
September 7, 2010 by:


Standard Gold Inc (SDGR)
 
By 
/s/ Stephen E. Flechner
 
Accepted in reliance on above:
 
By 
/s/ Stephen D. King
 
Stephen D. King, Payee

 

 
 

--------------------------------------------------------------------------------

 